1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Double Patenting
With regards to the double patenting rejection of claim(s) 1-13, the terminal disclaimer filed on 11/18/21 has been reviewed, accepted, and recorded. The double patenting rejection with regards to claim(s) 1-13 is withdrawn.
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the determinations of the object of interest by the vision system comprising a hypotheses filtering in which the tracking of the object is completed over multiple frames of captured image data and based on the hypothesis merging in which the output of the hypothesis filtering for additional frames of captured data and receiving the result of the determination of the object being that of an object of interest. D1 [US 2015/02561605 A1], see Figure 5C and Claim 7, D1 teaches wherein the vehicle mirror and the camera mounting system are provided and mounted in the cabin on the windshield facing outwards to receive an exterior field of view through the windshield. D2 [US 2008/0273752 A1], see [0017, 0020, 0026, 0053, 0087, and 0136], D2 teaches at least one camera to capture images of a road and its surroundings mounted on a vehicle and the tracking of the subsequent frames of the acquired video data. Further, D2 teaches measurements may be used in video vehicle tracking. To meet stringent runtime requirement of this system, the single best hypothesis may be tracked and two types of measurements may be fused in such a way that template matching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661